        Case 2:19-cv-10370-PA-JC Document 5 Filed 12/06/19 Page 1 of 14 Page ID #:170
AO 121 (Rev. 06/16)
TO:

                  Register of Copyrights                                                                REPORT ON THE
                   U.S. Copyright Office                                                        FILING OR DETERMINATION OF AN
                101 Independence Ave. S.E.                                                             ACTION OR APPEAL
                Washington, D.C. 20559-6000                                                         REGARDING A COPYRIGHT



     In compliance with the provisions of 17 U.S.C. 508, you are hereby advised that a court action or appeal has been filed
on the following copyright(s):
                                                                         COURT NAME AND LOCATION
           ACTION                   APPEAL                               United States District Court, Central District of California
DOCKET NO.                         DATE FILED                            350 West First Street
                                                                         Los Angeles, CA 90012

PLAINTIFF                                                                             DEFENDANT
BACKGRID USA, INC., a California corporation,                                         IHEARTMEDIA, INC., a Delaware corpration; and DOES 1-10,
                                                                                      inclusive,



        COPYRIGHT
                                                                TITLE OF WORK                                               AUTHOR OR WORK
     REGISTRATION NO.

1                                  SEE ATTACHED

2

3

4

5



      In the above-entitled case, the following copyright(s) have been included:
DATE INCLUDED                      INCLUDED BY
                                                  Amendment                   Answer                Cross Bill              Other Pleading
        COPYRIGHT                                               TITLE OF WORK                                               AUTHOR OR WORK
     REGISTRATION NO.

1

2

3

    In the above-entitled case, a final decision was rendered on the date entered below. A copy of the order or judgment
together with the written opinion, if any, of the court is attached.
COPY ATTACHED                                                    WRITTEN OPINION ATTACHED                                      DATE RENDERED

                Order               Judgment                                    Yes           No

CLERK                                                            (BY) DEPUTY CLERK                                            DATE



                      1) Upon initiation of action,               2) Upon filing of document adding copyright(s),      3) Upon termination of action,
                         mail copy to Register of Copyrights         mail copy to Register of Copyrights                  mail copy to Register of Copyrights
DISTRIBUTION:
                      4) In the event of an appeal, forward copy to Appellate Court                5) Case File Copy
                                                                                                                                      American LegalNet, Inc.
                                                                                                                                      www.FormsWorkFlow.com
Case 2:19-cv-10370-PA-JC Document 5 Filed 12/06/19 Page 2 of 14 Page ID #:171
                   BACKGRID USA, INC. v. IHEARTMEDIA, INC.

   ATTACHMENT TO REPORT ON THE FILING OR DETERMINATION OF AN
           ACTION OR APPEAL REGARDING A COPYRIGHT

 Copyright Registration No.           Title of Work                 Author or Work

 PA0002194371                 EXCLUSIVE* Nicolas Cage         Paul James; Domicile: United
                              belts out ' Purple Rain" at a   States. Authorship: entire
                              karaoke bar following recent    motion picture
                              split from 4th wife - set
                              number BGUS_l 557163

 VA0002152086                 EXCLUSIVE Tom Brady and         Julio Toledo;, Domicile: -
                              Gisele Bundchen have a date     United States. Authorship:
                              night at Nobu - set number      photographs.
                              BGUS_14933 52 - 22 images.
                              [Group registration of
                              published photographs. 22

 VAu001364182                 Brad Pitt attends Jennifer      Gerardo·Vasquez; Domicile:
                              Aniston’s 50th birthday party   United States. Authorship:
                              at the Sunset Towers Hotel -    photographs.
                              set number BGUS_14825.8l -
                              subset GEVA - 9 image .

 VA0002103066                 Samuel L. Jackson is spotted    Luis Guerra Jr ; Domicile:
                              with the new and original Shaft United States. Authorship:
                              while filming in NYC - set      photographs.
                              number BGUS_l 146233 - 14
                              images. [Group registration of
                              published photographs.

 VA0002086892                 Group Registration of           Vernon Lamb; Domicile:
                              Published Photos,               United States. Authorship:
                              *PREMIUM-EXCLUSIVE*             photograph.
                              Was Kylie Jenner finally
                              spotted out? - set number
                              BGUS_1109948 - 13 images,
                              published 2018-01-15.
Case 2:19-cv-10370-PA-JC Document 5 Filed 12/06/19 Page 3 of 14 Page ID #:172
                   BACKGRID USA, INC. v. IHEARTMEDIA, INC.

   ATTACHMENT TO REPORT ON THE FILING OR DETERMINATION OF AN
           ACTION OR APPEAL REGARDING A COPYRIGHT

 Copyright Registration No.           Title of Work                  Author or Work

 VA0002098191                 *EXCLUSIVE* Britney               Aja Oxman; Domicile: United
                              Spears shows off fit figure and   States. Authorship:
                              possible new ring! **WEB          photographs.
                              MUST CALL FOR
                              PRICING** - set number
                              BGUS_1104632 - 38 images.
                              [Group registration of
                              published photographs. 38
                              photographs. 2018-01-10 to
                              2018-01-10]

 VA0002101494                 *PREMIUM-EXCLUSIVE*
                              Legendary actor Richard
                              Dreyfuss accused of
                              Inappropriate Behavior by
                              former fan *WEB EMBARGO
                              UNTIL 9 pm EST on February
                              7, 2018* - set number
                              BGUS_1130775 - 5 images.
                              [Group registration of
                              published photographs. 5
                              photographs. 2018-02-05 to
                              2018-02-05]

 VA0002103063                 Josh Duhamel bring flowers to     Wallace Goodwin; Domicile:
                              Fergie after questionable         United States. Authorship:
                              National Anthem Performance       photographs.
                              set number BGUS_1148166 -
                              8 images. [Group registration
                              of published photographs. 8
                              photographs. 2018-02-19 to
                              2018-02-19]

 VA0002104288                 New parents Kylie Jenner and      Adriano Camolese; Domicile:
                              Travis Scott leave after lunch    United States. Authorship:
                              at Nobu - set number              photographs.
                              GUS_1153718 - 4 images.
                              [Group registration of
                              published photographs. 4
                              photographs. 2018-02-24 to
                              2018-02-24]
Case 2:19-cv-10370-PA-JC Document 5 Filed 12/06/19 Page 4 of 14 Page ID #:173
                   BACKGRID USA, INC. v. IHEARTMEDIA, INC.

   ATTACHMENT TO REPORT ON THE FILING OR DETERMINATION OF AN
           ACTION OR APPEAL REGARDING A COPYRIGHT

 Copyright Registration No.          Title of Work                   Author or Work

 VA0002105287                 Scott Disick and Sofia Richie  Bernardo Bens; Domicile:
                              squash breakup rumors as they United States. Authorship:
                              leave Nobu Malibu together set photographs,
                              number BGUS_1252697 - 10
                              images. [Group registration of
                              published photographs. 10
                              photographs. 2018-06-04 to
                              2018-06-04]

 VA0002116836                 *PREMIUM-EXCLUSIVE*              Stuart Browning; Domicile:
                              Khloe Kardashian steps out       United States. Authorship:
                              with her newborn daughter        photographs.
                              True Thompson for the first
                              time **WEB EMBARGO
                              UNTIL 4PM PST ON
                              05/07/18** - set number
                              BGUS_1224999 - 37 images.
                              [Group registration of
                              published photographs. 37
                              photographs. 2018-05-06 to
                              2018-05-06]

 VA0002124792                 Halsey starts the weekend        Gustavo Munoz; Domicile:
                              early at Poppy - set number      United States. Authorship:
                              BGUS_1276262 - 10 images.        photographs.
                              [Group registration of
                              published photographs. 10
                              photographs. 2018-06-29 to
                              2018-06-29]

 VA0002124797                 *PREMIUM-EXCLUSIVE*              Stuart Browning; Domicile:
                              Taylor Swift sans 4th of July    United States. Authorship:
                              party for snorkeling in Turks    photographs.
                              and Caicos with sweetheart Joe
                              Alwyn **NO NY PAPERS**
                              **MUST CALL FOR
                              PRICING** - set number
                              BGUS_1280087 - 53 images.
                              [Group registration of
                              published photographs. 53
                              photographs. 2018-07-05 to
                              2018-07-05]
Case 2:19-cv-10370-PA-JC Document 5 Filed 12/06/19 Page 5 of 14 Page ID #:174
                   BACKGRID USA, INC. v. IHEARTMEDIA, INC.

   ATTACHMENT TO REPORT ON THE FILING OR DETERMINATION OF AN
           ACTION OR APPEAL REGARDING A COPYRIGHT

 Copyright Registration No.          Title of Work                  Author or Work

 VA0002125113                 *EXCLUSIVE* Amber Rose          Luis Mejicano; Domicile:
                              out with her new beau Monte     United States. Authorship:
                              Morris! **WEB MUST CALL         photographs.
                              FOR PRICING** - set number
                              BGUS_1289515 - 36 images.
                              [Group registration of
                              published photographs. 36
                              photographs. 2018-07-17 to
                              2018-07-17]

 VA0002125115                 *PREMIUM-EXCLUSIVE*             Carlos Ruano; Domicile:
                              Tom Brady and Gisele            United States. Authorship:
                              Bundchen are all loved up       photographs.
                              while enjoying a beach day
                              with the kids - set number
                              BGUS_1288905 - 54 images.
                              [Group registration of
                              published photographs. 54
                              photographs. 2018-07-17 to
                              2018-07-17]

 VA0002127152                 *EXCLUSIVE* Chris Pratt         Daniel Poersch; Domicile:
                              and Katherine Schwarzenegger    United States. Authorship:
                              cruise the streets on Bird      photographs.
                              before dinner with her family
                              **WEB MUST CALL FOR
                              PRICING** - set number
                              BGUS_1305584 - 94 images.
                              [Group registration of
                              published photographs. 94
                              photographs. 2018-08-06 to
                              2018-08-06]

 VA0002127157                 *EXCLUSIVE* Hilary Duff         Leonardo Dobner; Domicile:
                              and Matthew Koma enjoy a        United States. Authorship:
                              romantic walk on the beach in   photographs.
                              Malibu **WEB MUST CALL
                              FOR PRICING** - set number
                              BGUS_1310318 - 59 images.
                              [Group registration of
                              published photographs. 59
                              photographs. 2018-08-15 to
                              2018-08-15]
Case 2:19-cv-10370-PA-JC Document 5 Filed 12/06/19 Page 6 of 14 Page ID #:175
                   BACKGRID USA, INC. v. IHEARTMEDIA, INC.

   ATTACHMENT TO REPORT ON THE FILING OR DETERMINATION OF AN
           ACTION OR APPEAL REGARDING A COPYRIGHT

 Copyright Registration No.           Title of Work                   Author or Work

 VA0002127614                 *EXCLUSIVE* Iggy Azalea           Roberto Maciel; Domicile:
                              and Playboi Carti leave a         United States. Authorship:
                              romantic dinner date at           photographs.
                              Mastro’s Steakhouse - set
                              number BGUS_1336955 - 60
                              images. [Group registration of
                              published photographs. 60
                              photographs. 2018-09-15 to
                              2018-09-15]

 VA0002135621                 *EXCLUSIVE* Joe Jonas and         Roberto Maciel; Domicile:
                              Sophie Turner get creative        United States. Authorship:
                              with their costumes at Kate       photographs.
                              Hudson’s party - set number
                              BGUS_1384337 - subset
                              RMCL - 28 images. [Group
                              registration of published
                              photographs. 28 photographs.
                              2018-10-28 to 2018-10-28]

 VA0002143940                 *PREMIUM-EXCLUSIVE*               Carlos Marques; Domicile:
                              Jennifer Lopez and Alex           United States. Authorship:
                              Rodriguez soak up the sun in      photographs.
                              the Bahamas after getting
                              engaged and rumors of
                              cheating surface - set number
                              BGUS_1513633 - 31 images.
                              [Group registration of
                              published photographs. 31
                              photographs. 2019-03-12 to
                              2019-03-12]

 VA0002143944                 *EXCLUSIVE* Will Smith            August Heim; Domicile:
                              and Martin Lawrence ride a        United States. Authorship:
                              tandem motorcycle filming         photographs.
                              scene for ’Bad Boys for Life’ -
                              set number BGUS_1522188 -
                              7 images. [Group registration
                              of published photographs. 7
                              photographs. 2019-03-20 to
                              2019-03-20]
Case 2:19-cv-10370-PA-JC Document 5 Filed 12/06/19 Page 7 of 14 Page ID #:176
                   BACKGRID USA, INC. v. IHEARTMEDIA, INC.

   ATTACHMENT TO REPORT ON THE FILING OR DETERMINATION OF AN
           ACTION OR APPEAL REGARDING A COPYRIGHT

 Copyright Registration No.          Title of Work                  Author or Work

 VA0002143947                 *EXCLUSIVE* The reclusive       Mike Kamara; Domicile:
                              Blanket Jackson hangs out       United States. Authorship:
                              with his cousins before the     photographs.
                              holidays - set number
                              BGUS_1442029 - 33 images.
                              [Group registration of
                              published photographs. 33
                              photographs. 2018-12-23 to
                              2018-12-23]

 VA0002146401                 *PREMIUM-EXCLUSIVE* Is          : Leonardo Dobner; Domicile:
                              Joanna Gaines remodeling        United States. Authorship:
                              Jennifer Lopez new house in     photographs.
                              Malibu? - set number
                              BGUS_1504621 - 79 images.
                              [Group registration of
                              published photographs. 79
                              photographs. 2019-03-04 to
                              2019-03-04]

 VA0002146818                 *EXCLUSIVE* Jennifer            Daniel Poersch; Domicile:
                              Lopez and Alex Rodriguez        United States. Authorship:
                              start off the new year with a   photographs.
                              trip to the gym in Venice
                              Beach - set number
                              BGUS_1445682 - 35 images.
                              [Group registration of
                              published photographs. 35
                              photographs. 2019-01-01 to
                              2019-01-01]

 VA0002147752                 *EXCLUSIVE* John Legend         Jose Lazo; Domicile: United
                              gets photobombed by ’Fiji       States. Authorship:
                              Water Girl’ while grocery       photographs.
                              shopping - set number
                              BGUS_1454016 - 13 images.
                              [Group registration of
                              published photographs. 13
                              photographs. 2019-01-10 to
                              2019-01-10]
Case 2:19-cv-10370-PA-JC Document 5 Filed 12/06/19 Page 8 of 14 Page ID #:177
                   BACKGRID USA, INC. v. IHEARTMEDIA, INC.

   ATTACHMENT TO REPORT ON THE FILING OR DETERMINATION OF AN
           ACTION OR APPEAL REGARDING A COPYRIGHT

 Copyright Registration No.           Title of Work                  Author or Work

 VA0002148053                 *PREMIUM-EXCLUSIVE*              Mario Diaz; Domicile:
                              Chris Pratt and Katherine        Mexico. Authorship:
                              Schwarzenegger heat things up    photographs.
                              with a romantic beachside
                              vacation - set number
                              BGUS_1446315 - 89 images.
                              [Group registration of
                              published photographs. 89
                              photographs. 2019-01-04 to
                              2019-01-04]

 VA0002148464                 *EXCLUSIVE* Kelly Ripa           Mario Diaz; Domicile:
                              shows off her rock hard bikini   Mexico. Authorship:
                              body in Mexico - set number      photographs.
                              BGUS_1469350 - 53 images.
                              [Group registration of
                              published photographs. 53
                              photographs. 2019-01-28 to
                              2019-01-28]

 VA0002148470                 Pete Davidson and Kate           Roger Figueroa; Domicile:
                              Beckinsale show confirmation     United States. Authorship:
                              of dating rumors while out in    photographs.
                              Los Angeles - set number
                              BGUS_1475018 - 4 images.
                              [Group registration of
                              published photographs. 4
                              photographs. 2019-02-02 to
                              2019-02-02]

 VA0002148473                 *PREMIUM-EXCLUSIVE*              Ryan Miner; Domicile: United
                              Robert Kraft, Tom Brady, and     States. Authorship:
                              Gisele Bundchen arrive in        photographs.
                              Boston on Kraft’s private jet
                              **WEB EMBARGO UNTIL
                              11AM PST ON 02/26/19** -
                              set number BGUS_1498849 -
                              52 images. [Group registration
                              of published photographs. 52
                              photographs. 2019-02-25 to
                              2019-02-25]
Case 2:19-cv-10370-PA-JC Document 5 Filed 12/06/19 Page 9 of 14 Page ID #:178
                   BACKGRID USA, INC. v. IHEARTMEDIA, INC.

   ATTACHMENT TO REPORT ON THE FILING OR DETERMINATION OF AN
           ACTION OR APPEAL REGARDING A COPYRIGHT

 Copyright Registration No.           Title of Work                     Author or Work

 VA0002148477                 *PREMIUM-EXCLUSIVE*        Julian White; Domicile: United
                              What Ariana Grande wants,  States. Authorship:
                              Ariana gets? **WEB         photographs.
                              EMBARGO UNTIL 9AM PST
                              ON 03/01/19** - set number
                              BGUS_1502449 - 21 images.
                              [Group registration of
                              published photographs. 21
                              photographs. 2019-02-28 to
                              2019-02-28]

 VA0002148608                 Kate Beckinsale and Pete            Julio Toledo; Domicile: United
                              Davidson have dinner at Nobu        States. Authorship:
                              - set number BGUS_1522159           photographs.
                              – 17 images. [Group
                              registration of published
                              photographs. 17 photographs.
                              2019-03-19 to 2019-03-19]

 VA0002149125                 *EXCLUSIVE* Will Smith              August Heim; Domicile:
                              and Martin Lawrence are             United States. Authorship:
                              spotted shooting "Bad Boys”         photographs.
                              followup 24 years after first hit
                              film was released - set number
                              BGUS_1456765 - 27 images.
                              [Group registration of
                              published photographs. 27
                              photographs. 2019-01-15 to
                              2019-01-15]

 VA0002150365                 *EXCLUSIVE* Kanye West              Hakop Arshakyan; Domicile:
                              debuts his fresh hairstyle! - set   United States. Authorship:
                              number BGUS_1467212 – 15            photographs.
                              images. [Group registration of
                              published photographs. 15
                              photographs. 2019-01-25 to
                              2019-01-25]
Case 2:19-cv-10370-PA-JC Document 5 Filed 12/06/19 Page 10 of 14 Page ID #:179
                    BACKGRID USA, INC. v. IHEARTMEDIA, INC.

    ATTACHMENT TO REPORT ON THE FILING OR DETERMINATION OF AN
            ACTION OR APPEAL REGARDING A COPYRIGHT

  Copyright Registration No.           Title of Work                    Author or Work

 VA0002152208                  *EXCLUSIVE* Niall Horan            Roger Figueroa; Domicile:
                               cuddles up to a mystery girl       United States. Authorship:
                               while enjoying a night out with    photographs.
                               friends - set number
                               BGUS_1501419 - 10 images.
                               [Group registration of
                               published photographs. 10
                               photographs. 2019-02-27 to
                               2019-02-27]

 VA0002155459                  *PREMIUM-EXCLUSIVE*                Steve Ginsburg; Domicile:
                               Britney Spears is seen leaving     United States. Authorship:
                               The Montage hotel in Beverly       photographs
                               Hills after a day of indulgences
                               - set number BGUS_1555859 -
                               subset SGGS - 33 images.
                               [Group registration of
                               published photographs. 33
                               photographs. 2019-04-22 to
                               2019-04-22]

 VA0002155463                  Jennifer Lopez and Alex            Victor Eras; Domicile: United
                               Rodriguez arrive at Opa-locka      States. Authorship:
                               airport in Florida - set number    photographs.
                               BGUS_1515115 - 34 images.
                               [Group registration of
                               published photographs. 34
                               photographs. 2019-03-12 to
                               2019-03-12]

 VA0002155661                  *EXCLUSIVE* Kate                   Brian Lindensmith; Domicile:
                               Beckinsale and Pete Davidson       United States. Authorship:
                               Hold Hands Leaving The             photographs.
                               Motley Crue Show at The
                               Whiskey A Go Go – set
                               number BGUS_1521094 -
                               subset ALIN - 31 images.
                               [Group registration of
                               published photographs. 31
                               photographs. 2019-03-19 to
                               2019-03-19]
Case 2:19-cv-10370-PA-JC Document 5 Filed 12/06/19 Page 11 of 14 Page ID #:180
                    BACKGRID USA, INC. v. IHEARTMEDIA, INC.

    ATTACHMENT TO REPORT ON THE FILING OR DETERMINATION OF AN
            ACTION OR APPEAL REGARDING A COPYRIGHT

  Copyright Registration No.           Title of Work                   Author or Work

 VA0002156158                  Justin Bieber and Hailey          Maximillano Lopes Jr.;
                               Baldwin get some fresh air and    Domicile: United States.
                               sunshine in Laguna Beach –        Authorship: photographs.
                               set number BGUS_1519172 -
                               47 images. [Group registration
                               of published photographs. 47
                               photographs. 2019-03-16 to
                               2019-03-16]

 VA0002159823                  Jenna Johnson and Val             Clint Brewer; Domicile:
                               Chmerkovskiy getting married      United States. Authorship:
                               with an ocean view - set          photographs.
                               number BGUS_1548886 -
                               subset CLTN - 20 images.
                               [Group registration of
                               published photographs. 20
                               photographs. 2019-04-13 to
                               2019-04-13]

 VA0002164909                  *EXCLUSIVE* Kit Harington         Wagner Azevedo; Domicile:
                               spotted out in Connecticut with   United States. Authorship:
                               a female companion **WEB          photographs.
                               MUST CALL FOR
                               PRICING** - set number
                               BGUS_1608042 - 16 images.
                               [Group registration of
                               published photographs. 16
                               photographs. 2019-05-31 to
                               2019-05-31]

 VA0002164929                  *EXCLUSIVE* A naked man           Silvio Antonio; Domicile:
                               decides to sunbathe in front of   United States. Authorship:
                               Alessandra Ambrosio’s beach       photographs.
                               house - set number
                               BGUS_1606737 - 14 images.
                               [Group registration of
                               published photographs. 14
                               photographs. 2019-05-30 to
                               2019-05-30]
Case 2:19-cv-10370-PA-JC Document 5 Filed 12/06/19 Page 12 of 14 Page ID #:181
                    BACKGRID USA, INC. v. IHEARTMEDIA, INC.

    ATTACHMENT TO REPORT ON THE FILING OR DETERMINATION OF AN
            ACTION OR APPEAL REGARDING A COPYRIGHT

  Copyright Registration No.           Title of Work                  Author or Work

 VA0002164942                  *PREMIUM-EXCLUSIVE*              August Heim; Domicile:
                               Ric Flair has just been          United States. Authorship:
                               discharged from the hospital     photographs.
                               after 7 days of treatment
                               **WEB EMBARGO UNTIL
                               12PM PST TODAY** - set
                               number BGUS_1598705 - 11
                               images. [Group registration of
                               published photographs. 11
                               photographs. 2019-05-22 to
                               2019-05-22]

 VA0002166354                  *PREMIUM-EXCLUSIVE*              Mario Diaz; Domicile:
                               Courteney Cox celebrates her     Mexico. Authorship:
                               55th Birthday in Cabo with       photographs.
                               friends! - set number
                               BGUS_1629671 - 50 images.
                               [Group registration of
                               published photographs. 50
                               photographs. 2019-06-19 to
                               2019-06-19]

 VA0002166361                  *EXCLUSIVE* Camila               Ryan Fuertes; Domicile:
                               Cabello and Matthew Hussey       United States. Authorship:
                               go hand in hand in Hollywood     photographs.
                               – set number BGUS_1587782
                               - 18 images. [Group
                               registration of published
                               photographs. 18 photographs.
                               2019-05-13 to 2019-05-13]

 VA0002166364                  *EXCLUSIVE* Josh Duhamel         Adriano Camolese; Domicile:
                               has a Memorial Day lunch         United States. Authorship:
                               with a beautiful brunette        photographs.
                               **WEB MUST CALL FOR
                               PRICING** - set number
                               BGUS_1603722 - 50 images.
                               [Group registration of
                               published photographs. 50
                               photographs. 2019-05-28 to
                               2019-05-28]
Case 2:19-cv-10370-PA-JC Document 5 Filed 12/06/19 Page 13 of 14 Page ID #:182
                    BACKGRID USA, INC. v. IHEARTMEDIA, INC.

    ATTACHMENT TO REPORT ON THE FILING OR DETERMINATION OF AN
            ACTION OR APPEAL REGARDING A COPYRIGHT

  Copyright Registration No.           Title of Work                  Author or Work

 VA0002171915                  *EXCLUSIVE* Ric Flair            August Heim; Domicile:
                               throws ’em back in Auburn        United States. Authorship:
                               with his family after recent     photographs.
                               health scare - set number
                               BGUS_1634416 - 3 images.
                               [Group registration of
                               published photographs. 3
                               photographs. 2019-06-24 to
                               2019-06-24]

 VA0002174227                  *EXCLUSIVE* Chris Pratt          Wallace Goodwin; Domicile:
                               lunches with new bride           United States. Authorship:
                               Katherine Schwarzenegger! –      photographs.
                               set number BGUS_1655546 -
                               28 images. [Group registration
                               of published photographs. 28
                               photographs. 2019-07-14 to
                               2019-07-14]

 VA0002176066                  *EXCLUSIVE* Olivia Culpo         Christian McCaffrey **WEB
                               Hold Hands In Mexico With        MUST CALL FOR
                               Panthers Running Back            PRICING** - set number
                               Christian McCaffrey **WEB        BGUS_1649801 - 50 images.
                               MUST CALL FOR                    [Group registration of
                               PRICING** - set number           published photographs. 50
                               BGUS_1649801 - 50 images.        photographs. 2019-07-09 to
                               [Group registration of           2019-07-09]
                               published photographs. 50
                               photographs. 2019-07-09 to
                               2019-07-09]

 VA0002177397                  *PREMIUM-EXCLUSIVE*              Carlos Marques; Domicile:
                               A-Rod pulls a fast one for his   United States. Authorship:
                               Fiance J-Lo’s 50th Birthday!     photographs.
                               Gifts Jennifer a blazing HOT
                               Porsche! - set number
                               BGUS_1665854 - subset
                               CAMA - 47 images. [Group
                               registration of published
                               photographs. 47 photographs.
                               2019-07-24 to 2019-07-24]
Case 2:19-cv-10370-PA-JC Document 5 Filed 12/06/19 Page 14 of 14 Page ID #:183
                    BACKGRID USA, INC. v. IHEARTMEDIA, INC.

    ATTACHMENT TO REPORT ON THE FILING OR DETERMINATION OF AN
            ACTION OR APPEAL REGARDING A COPYRIGHT

  Copyright Registration No.           Title of Work                    Author or Work

 VA0002178682                  *EXCLUSIVE* Hailey Bieber          August Heim; Domicile:
                               arrives under a giant tent ahead   United States. Authorship:
                               of her wedding - ** WEB            photographs.
                               MUST CALL FOR PRICING
                               ** - set number
                               BGUS_1737581 - 6 images.
                               [Group registration of
                               published photographs. 6
                               photographs. 2019-10-01 to
                               2019-10-01]
